DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 – 3, 6, 9, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morningstar (Patent No.: US 7,714,737 B1) in view of Galicia Rodriguez [hereinafter Galicia] (Pub. No.: US 2019/0359172 A1).
Regarding claim 1, Morningstar teaches a vehicle alarm system (Warning System for Child Left Unattended in Vehicle, See Title) comprising:
 	a processor (col. 5, lines 37-40);
 	an alert application electrically coupled to the processor, the alert application being on a mobile device of an individual (“…provides a remote notification device to another party, such as the driver, the parent, and the like via a remote notification device 116 such as a pager, a text message, a voice message, an email, and the like.  Alternatively, the driver can wear a receiving device which receives and communicates an alarm when the driver release the seat belt and a child remains in said child safety seat10.” Col. 9, lines 65-67 and col. 10, lines 1-5), the processor being configured to be electrically coupled to an engine of a vehicle such that when the engine of the vehicle is turned off (Ignition switch status closed-off inherently switching engine off; 106, FIG. 8), the processor is configured to send an alert notification to the alert application (352, FIG. 22); and
 	at least one of a speaker and a light-emitting device electrically coupled to the processor (48, FIG. 2);
 	the at least one of the speaker and the light-emitting device is activated by the processor, wherein the speaker is configured to provide an audible warning when activated by 
 	Morningstar is silent to the processor is configured to send an alert notification to the alert application to prompt the individual to deactivate the vehicle alarm system and wherein if the individual does not deactivate the vehicle alarm system within a first predetermined period of time, wherein the speaker is configured to provide an audible warning when activated.  However, Galicia teaches an alarm system for a vehicle integrating wireless communication devices and mobile devices like that of aspects taught by Morningstar.  More specifically, the vehicle alarm system includes a mobile device configured with an app with several functions including: executing the vehicle alarm such as turning on/off sound and /or luminous alarm, activation/deactivation one or more elements related to the vehicles engine, turning off the vehicles engine, playing a sound or video inside the vehicle, issuing a status report for the vehicle.  These functions are described to provide vehicles user with selectable actions in an attempt to request updated information about the vehicle’s status.  For example, absence of information provided by the vehicle alarm system, after a determined period of time without receiving information from the vehicle alarm system (¶ 119).  Therefore, one with ordinary skill in the art would understand that the Morningstar configuration would activate the warning based on the lack of information present as described by Galicia.  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the alert notification taught by Morningstar to prompt the individual to deactivate the vehicle alarm system and wherein if the individual does not deactivate the vehicle alarm system within a first predetermined period of time, the speaker is 

Regarding claim 2, Morningstar discloses the vehicle alarm system wherein the speaker comprises a vehicle horn (col. 15, lines 1-5).

Regarding claim 3, Morningstar discloses the vehicle alarm system wherein the light-emitting device is configured to turn on and provide a flashing light when activated (col. 14, lines 52-58).

Regarding claim 6, Morningstar discloses the vehicle alarm system, wherein the processor comprises a computer chip (col. 10, lines 10-26).

Regarding claim 9, Morningstar teaches a vehicle alarm system (Warning System, See title) comprising:
 	a vehicle having a plurality of windows and an engine (inherent of automobile disclosed in Morningstar);
 	a processor electrically coupled to the vehicle (122, FIG. 9);
 	an alert application, the alert application being on a mobile device of an individual (“…provides a remote notification device to another party, such as the driver, the parent, and the like via a remote notification device 116 such as a pager, a text message, a voice message, an email, and the like.  Alternatively, the driver can wear a receiving device which receives and communicates an alarm when the driver release the seat belt and a child remains in said child safety seat10.” Col. 9, lines 65-67 and col. 10, lines 1-5), the processor being electrically coupled to the alert application and being configured to be electrically coupled to an engine of the vehicle such that when the vehicle engine is turned off (Ignition switch status closed-off inherently switching engine off; 106, FIG. 8), the processor is configured to send an alert notification to the alert application (352, FIG. 22);  
  	at least one of a speaker and a light-emitting device electrically coupled to the processor (48, FIG. 2); 
 	wherein the speaker is configured to provide an audible warning when activated by the processor, and the light-emitting device is configured to provide a visual warning when activated by the processor (110, 112; FIG. 8 and 352, FIG. 22).
 	Morningstar is silent to the processor is configured to send an alert notification to the alert application to prompt the individual to deactivate the vehicle alarm system and wherein if the individual does not deactivate the vehicle alarm system within a first predetermined period of time, wherein the speaker and the light-emitting device is configured to provide an audible warning when activated.  However, Galicia teaches an alarm system for a vehicle integrating wireless communication devices and mobile devices like that of aspects taught by Morningstar.  More specifically, the vehicle alarm system includes a mobile device configured with an app with several functions including: executing the vehicle alarm such as turning on/off sound and /or luminous alarm, activation/deactivation one or more elements related to the vehicles engine, turning off the vehicles engine, playing a sound or video inside the vehicle, issuing a status report for the vehicle.  These functions are described to provide vehicles user 
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the alert notification taught by Morningstar to prompt the individual to deactivate the vehicle alarm system and wherein if the individual does not deactivate the vehicle alarm system within a first predetermined period of time, the speaker and the light-emitting device is configured to provide an audible warning when activated as taught by Galicia in order to enhance vehicle security (¶ 4).

Regarding claim 17, Morningstar teaches a method of preventing overheating of a passenger in a vehicle, comprising: 
 	providing a vehicle having an engine (106, FIG. 9); 
 	providing a vehicle alarm system (See title) comprising: 
 	a processor electrically coupled to the vehicle (122, FIG. 9) and the vehicle engine (Electronic Control Units inherently connect to vehicle engines); 
 	a speaker electrically coupled to the processor (108, FIG. 9); 
 	a light-emitting device electrically coupled to the processor (110, FIG. 9); 
provides a remote notification device to another party, such as the driver, the parent, and the like via a remote notification device 116 such as a pager, a text message, a voice message, an email, and the like.  Alternatively, the driver can wear a receiving device which receives and communicates an alarm when the driver release the seat belt and a child remains in said child safety seat10.” Col. 9, lines 65-67 and col. 10, lines 1-5; and 
 	wherein the speaker is configured to provide an audible warning when activated by the processor, and the light-emitting device is configured to provide a visual warning when activated by the processor (110, 112; FIG. 8 and 352, FIG. 22).
 	Morningstar is silent to sending, via the processor, an alert notification to the alert application to prompt the individual to deactivate the vehicle alarm system after the engine of the vehicle is turned off; wherein if the individual does not deactivate the vehicle alarm system within a first predetermined period of time, activating, via the processor, one or both of the speaker and the light-emitting device.  However, Galicia teaches an alarm system for a vehicle integrating wireless communication devices and mobile devices like that of aspects taught by Morningstar.  More specifically, the vehicle alarm system includes a mobile device configured with an app with several functions including: executing the vehicle alarm such as turning on/off sound and /or luminous alarm, activation/deactivation one or more elements related to the vehicles engine, turning off the vehicles engine, playing a sound or video inside the vehicle, issuing a status report for the vehicle.  These functions are described to provide vehicles user with selectable actions in an attempt to request updated information about the 
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the alert notification taught by Morningstar to an alert notification to the alert application to prompt the individual to deactivate the vehicle alarm system after the engine of the vehicle is turned off; wherein if the individual does not deactivate the vehicle alarm system within a first predetermined period of time, activating, via the processor, one or both of the speaker and the light-emitting device as taught by Galicia in order to enhance vehicle security (¶ 4).

Regarding claim 19, Morningstar discloses the method wherein if the individual does not deactivate the vehicle alarm system within a third predetermined period of time, the alert application sends an alarm signal to a third party authority (“Again, passing through another time monitoring cycle, the process continues to escalates to a 911 notification step 446” col. 15, lines 9-13).

Regarding claim 20, Galicia teaches the method, wherein the vehicle alarm system is deactivated using the alert application (turning alarm on/off ¶ 119).
.

Claims 4, 7, 10 – 12, 14 - 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morningstar (Patent No.: US 7,714,737 B1) in view of Galicia Rodriguez [hereinafter Galicia] (Pub. No.: US 2019/0359172 A1) as applied to claims 1, 9 and 17 above, and further in view of Curry, V [hereinafter Curry] (Patent No.: US 9,937,830 B1).
Regarding claim 4, Morningstar and Galicia are silent to the vehicle alarm system further comprising one of more cooling fans, wherein if the individual does not deactivate the vehicle alarm system within a second predetermined period of time, the one or more cooling fans is activated by the processor, wherein the one or more cooling fans are configured to circulate cooled air within the vehicle when the one or more cooling fans are activated by the processor.
 	However, in the same field endeavor, Curry teaches after a period elapses (col. 3, lines 28-38), emergency cooling apparatus (e.g., fan configured to blow air detected at the child; see claim 1) maybe applied to a detected temperature falling below a threshold.  Furthermore, Currey recites “The notification may include at least a message identifying the detected presence of a child, as well as other parameters such as a last-measured temperature of the child, a duration of time that the child had been detected in the child car seat 118, a geographic location of the emergency cooling apparatus 216, and a request for confirmation of receipt of the message to name just a few examples.  This notification to the caregiver’s app may be sent concurrent to the cooling activating, after a period of time of cooling, after the child’s detected temperature continues to climb above another threshold indicated above, or some combination thereof.” (col. 6, lines 8-35).  
 	It would have been obvious to modify the teachings of Morningstar and Galicia to further comprise one of more cooling fans, wherein if the individual does not deactivate the vehicle alarm system within a second predetermined period of time, the one or more cooling fans is activated wherein the one or more cooling fans are configured to circulate cooled air within the vehicle when the one or more cooling fans are activated as taught by Curry in order to enhance vehicle safety (col. 1, lines 41-58).  

Regarding claim 7, Morningstar discloses the vehicle alarm system, wherein if the individual does not deactivate the vehicle alarm system within a third predetermined period of time, the alert application is configured to send a third alarm signal to a third party authority, wherein the third predetermined period of time is a period of time that is longer than either of the second predetermined period of time or the first predetermined period of time (“Again, passing through another time monitoring cycle, the process continues to escalates to a 911 notification step 446” col. 15, lines 9-13).

Regarding claim 10, Morningstar and Galicia are silent to the vehicle alarm system further comprising one of more cooling fans mounted in the vehicle, wherein the processor is electrically coupled to the one or more cooling fans, wherein if the individual does not deactivate the vehicle alarm system within a second predetermined period of time, the one or 
 	However, in the same field endeavor, Curry teaches after a period elapses (col. 3, lines 28-38), emergency cooling apparatus (e.g., fan configured to blow air detected at the child; see claim 1) maybe applied to a detected temperature falling below a threshold.  Furthermore, Currey recites “The notification may include at least a message identifying the detected presence of a child, as well as other parameters such as a last-measured temperature of the child, a duration of time that the child had been detected in the child car seat 118, a geographic location of the emergency cooling apparatus 216, and a request for confirmation of receipt of the message to name just a few examples.  This notification to the caregiver’s app may be sent concurrent to the cooling activating, after a period of time of cooling, after the child’s detected temperature continues to climb above another threshold indicated above, or some combination thereof.” (col. 6, lines 8-35).  
	It would have been obvious to modify the teachings of Morningstar and Galicia to further comprise one of more cooling fans mounted in the vehicle, wherein the processor is electrically coupled to the one or more cooling fans, wherein if the individual does not deactivate the vehicle alarm system within a second predetermined period of time, the one or more cooling fans are activated wherein the one or more cooling fans are configured to circulate cooled air within the vehicle when the one or more cooling fans are activated as taught by Curry in order to enhance vehicle safety (col. 1, lines 41-58).  

Regarding claim 11, Curry teaches the vehicle alarm system, wherein the one or more cooling fans are part of an air conditioning unit of the vehicle (See claim 1).
 	It would have been obvious to modify the teachings of Morningstar and Galicia to wherein the one or more cooling fans are part of an air conditioning unit of the vehicle as taught by Curry in order to enhance vehicle safety (col. 1, lines 41-58).  

Regarding claim 12, Curry teaches the vehicle alarm system, wherein the one or more cooling fans are mounted to an interior ceiling of the vehicle (See claim 1).
 	It would have been obvious to modify the teachings of Morningstar and Galicia to wherein the one or more cooling fans are mounted to an interior ceiling of the vehicle as taught by Curry in order to enhance vehicle safety (col. 1, lines 41-58).  

Regarding claim 14, Morningstar discloses the vehicle alarm system, wherein if the individual does not deactivate the vehicle alarm system within a third predetermined period of time, the alert application is configured to send a third alarm signal to a third party authority, wherein the third predetermined period of time is longer than both the second predetermined period of time and the first predetermined period of time (“Again, passing through another time monitoring cycle, the process continues to escalates to a 911 notification step 446” col. 15, lines 9-13).

Regarding claim 15, Morningstar discloses the vehicle alarm system, wherein the speaker comprises a horn of the vehicle (col. 15, lines 1-13).

Regarding claim 16, The vehicle alarm system of claim 12, wherein when the light-emitting device is activated, the light emitting device is configured to turn on and provide a flashing light (112, FIG. 8).

Regarding claim 18, Morningstar and Galicia are silent to the method, wherein the vehicle has a plurality of windows, wherein the vehicle alarm system comprises a cooling fan electrically coupled to the processor, wherein if the individual does not deactivate the vehicle alarm system within a second predetermined period of time, activating, via the processor, one or both of the cooling fan and the windows, wherein the windows are moved from a closed position to an open position when the windows are activated, and the cooling fan is configured to circulate cooled air within the vehicle when the cooling fan is activated.
 	However, in the same field endeavor, Curry teaches after a period elapses (col. 3, lines 28-38), emergency cooling apparatus (e.g., fan configured to blow air detected at the child; see claim 1) maybe applied to a detected temperature falling below a threshold.  Furthermore, Currey recites “The notification may include at least a message identifying the detected presence of a child, as well as other parameters such as a last-measured temperature of the child, a duration of time that the child had been detected in the child car seat 118, a geographic location of the emergency cooling apparatus 216, and a request for confirmation of receipt of the message to name just a few examples.  This notification to the caregiver’s app may be sent concurrent to the cooling activating, after a period of time of cooling, after the child’s detected temperature continues to climb above another threshold indicated above, or some combination thereof.” (col. 6, lines 8-35).  
 	It would have been obvious to modify the teachings of Morningstar and Galicia to further comprise one of more cooling fans mounted in the vehicle, wherein the processor is electrically coupled to the one or more cooling fans, wherein if the individual does not deactivate the vehicle alarm system within a second predetermined period of time, the one or more cooling fans are activated wherein the one or more cooling fans are configured to circulate cooled air within the vehicle when the one or more cooling fans are activated as taught by Curry in order to enhance vehicle safety (col. 1, lines 41-58).  

Claims 5, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morningstar (Patent No.: US 7,714,737 B1) in view of Galicia Rodriguez [hereinafter Galicia] (Pub. No.: US 2019/0359172 A1) as applied to claims 1, 9 and 17 above, and further in view of Bihya (Pub. No.: US 2007/0046451 B1).
Regarding claims 5 and 13, Galicia teaches the aspect of controlling windows via an app however is silent to wherein the processor is configured to be electrically coupled to windows of the vehicle, wherein if the individual does not deactivate the vehicle alarm system within a second predetermined period of time, the windows are activated by the processor so as to move the windows from a closed position to an open position.
 	However, in the same field of endeavor, Bihya teaches a system for increasing safety to vehicle occupants comprising a user input interface (105, FIG. 1), warning module (120, FIG. 1), 
 	It would have been obvious to modify the teachings of Morningstar and Galicia to where the processor is configured to be electrically coupled to windows of the vehicle, wherein if the individual does not deactivate the vehicle alarm system within a second predetermined period of time, the windows are activated by the processor so as to move the windows from a closed position to an open position as taught Bihya to increase vehicle safety.  

Regarding claim 8, Morningstar discloses the vehicle alarm system, wherein if the individual does not deactivate the vehicle alarm system within a third predetermined period of time, the alert application is configured to send a third alarm signal to a third party authority, wherein the third predetermined period of time is a period of time that is longer than either of the second predetermined period of time or the first predetermined period of time (“Again, passing through another time monitoring cycle, the process continues to escalates to a 911 notification step 446” col. 15, lines 9-13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663